The opinion of the court was delivered by
TAFT, J.
To entitle one to relief in a divorce court, the party must come with clean hands. It is a general doctrine that a man shall not complain of what he knew, or, might have known at the time of the marriage. At the time of the marriage the libellant knew, or had good reason to believe, that the libel-lee would be sentenced to life imprisonment in the State prison under a prior conviction of murder. When one marries a State prison convict it is trifling with the law, for the party to say, she did not know that sentence would follow conviction. A slight delay would have given the knowledge.

The decree is affirmed.